Citation Nr: 1200043	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an ulcer disease, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to May 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in August 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

In this case, a remand is required to obtain the medical private treatment records of the Veteran's current private treating physician, T. Mustapha, M.D.  The Veteran testified during the aforementioned August 2011 Travel Board hearing that he continues to receive treatment for his gastrointestinal disorder(s) from his physician.  While treatment records from this physician dated from March 1988 to March 2009 have been obtained and associated with the claims file, more recent treatment records have not been obtained.

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any treatment that the Veteran has received for his ulcer may be relevant to his claim for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran contact information and authorization to obtain private treatment records from T. Mustapha, M.D., dated from March 2009 to the present.  

Also request that the Veteran submit authorizations to release records of any other private treatment he has received and/or currently receives for his ulcer disorder, or submit any such private treatment records that are in his possession.  

2.  Readjudicate the claims of whether new and material evidence has been received to reopen a previously denied claim for service connection for an ulcer disease, claimed as stomach condition, in light of any additional medical evidence received since the statement of the case issued in August 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


